EXAMINER'S AMENDMENT
Applicant’s arguments, see page 3 of the remarks, filed on January 29, 2021, with respect to the objections to the drawings, the specification, and claims 1-16 have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see pages 3-4 of the remarks, filed on January 29, 2021, with respect to 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 
Applicant’s arguments, see pages 4-5 of the remarks, filed on January 29, 2021, with respect to 35 U.S.C. §102 have been fully considered and are persuasive.  The rejection of claims 13-16 has been withdrawn. 
Applicant’s arguments, see pages 5-9 of the remarks, filed on January 29, 2021, with respect to 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of claims 1 and 8-12 has been withdrawn. 
The drawings were received on January 29, 2021.  These drawings are approved by the examiner.
Claims 1-7, 9-13, 15-16, and 21-22 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Philip diZerega on February 12, 2021.


Claim 1, line 6, the term “converting symbols” has been amended to “modulating symbols”. 
Claim 4 (line 1); claim 9 (line 2); claim 12 (line 1); and claim 16 (line 2), the word “symbols” has been amended to “the symbols”. 
Claim 4 (line 2) and claim 9 (line 1), the term “data bits” has been amended to “the data bits”. 
Claim 13, line 6, the term “convert symbols” has been amended to “modulate symbols”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/YOUNG T. TSE/Primary Examiner, Art Unit 2632